PER CURIAM.
Desmond Davis appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse and remand with respect to one of his claims.
Davis alleges that one of the predicate offenses used to qualify him for habitual offender sentencing did not exist as a matter of law, or that it was a juvenile adjudication that did not qualify for such purpose. At issue is 95-7170, associated with attempted burglary of a dwelling. This appears to be the sole predicate offense that did not relate to the purchase or the possession of a controlled substance. Woods v. State, 807 So.2d 727 (Fla. 1st DCA 2002).
Davis’s claim is cognizable in a rule 3.800(a) motion if the error can be determined from the record. See Bover v. State, 797 So.2d 1246 (Fla.2001). Our record does not contain documents to refute this legally sufficient claim: Sheffield v. State, 903 So.2d 1009 (Fla. 4th DCA 2005). Accordingly, we reverse and remand for further review of Davis’s claim that 95-7170 was not a qualifying predicate offense.
GUNTHER, STONE and POLEN, JJ., concur.